Citation Nr: 0026936	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  93-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the back, to include as secondary to POW experience.
 
2.  Entitlement to service connection for hypertension, heart 
disease, to include as secondary to POW experience.

3.  Entitlement to service connection for a lung disorder, to 
include as secondary to POW experience.

4.  Entitlement to service connection for gout, to include as 
secondary to POW experience.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  He was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for osteoarthritis of the back, hypertensive heart 
disease, lung disorder, and gout.

This matter was remanded in August 1995 for the purpose of 
obtaining additional medical records and VA examinations.  
Specifically, the remand directed that the RO obtain 
treatment records from 1948 when the veteran was treated at 
Halloran hospital in Staten Island, New York.  However, 
attempts at obtaining these records were not successful since 
the hospital was no longer in operation.  The veteran was 
afforded VA examinations as per remand and this case has been 
returned to the Board for appellate review.

In addition, the Board notes that the veteran's service 
connection claims for a lung condition and osteoarthritis of 
the back were incorrectly styled as new and material evidence 
issues after issuance of the Board remand.  However, the 
Board finds that the veteran has not been prejudiced by the 
RO's incorrect portrayal of the claims as new and material 
evidence issues inasmuch as they were previously stated 
correctly and the veteran has had every opportunity to 
present and argue the merits of his claims.  



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's osteoarthritis of the back to his period of active 
service.

2.  There is no competent medical evidence linking the 
veteran's hypertension to his period of active service.

3.  There is no competent medical evidence linking the 
veteran's lung disorder to his period of active service.

4.  There is no competent medical evidence linking the 
veteran's gout to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
osteoarthritis of the back, to include as secondary to POW 
experience, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
hypertension and aorta stenosis, to include as secondary to 
POW experience, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a lung 
disorder, to include as secondary to POW experience, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for gout, 
to include as secondary to POW experience, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for osteoarthritis of the back, hypertension, 
heart disease, a lung disorder, and gout.  Specifically he 
contends that his disabilities are the direct result of 
hardships endured as a POW.

The preliminary question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F3d 1464, 1467-
1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating a disease or injury was incurred or aggravated 
during active service, medical evidence showing the veteran 
currently has a disability, and medical evidence showing a 
nexus exists between his current disability and the in-
service injury or disease.  Id. at 1467-1468.  In a case in 
which a veteran served for 90 days or more during a period of 
war or after January 1, 1947, service connection may be 
presumed for certain diseases, including cardiovascular renal 
disease and arthritis, which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  Where a veteran is a former POW detained or interned 
for not less than 30 days and beriberi (including beriberi 
heart disease) or post-traumatic osteoarthritis becomes 
manifest to a degree of 10 percent any time after said 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  For the 
purpose of this section, the term "beriberi heart disease" 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 C.F.R. §§ 
3.307(5), 3.309(c) (1999).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (1999).

I.  Osteoarthritis of the back

The veteran's service medical records are negative for 
findings of osteoarthritis of the back or for a report of 
injury to the back in service.  

In a VA POW examination dated November 1992 the veteran 
complained of recurrent low back pain.  The examination 
showed the cervical spine, thoracic, and lumbosacral spines 
were with full range of motion.  There was no palpable 
tenderness over the lumbosacral spine and there were no 
paraspinal masses or paraspinal deformities.  The veteran was 
diagnosed with osteoarthritis.

In a February 1996 VA examination the veteran complained of 
lower back pain.  Examination of the lower extremities 
revealed the absence of swelling and deformity of the joints.  
Range of motion was normal.  It was noted that an August 1992 
x-ray of the lumbar spine showed degenerative joint disease.

Recent statements from the veteran concerning his POW 
experience do not mention an injury or trauma to his low back 
while a prisoner of war.  The Board, having read the veterans 
statements, acknowledges that he experienced extreme inhumane 
treatment as a POW.  Indeed, service connection has been 
granted for post-traumatic stress disorder and irritable 
bowel syndrome.  But this does not mean that ailments he 
suffers from later in life are necessarily traceable to those 
experiences.  

The above evidence clearly establishes that the veteran has a 
current diagnosis of degenerative arthritis of the lumbar 
spine.  There is no finding or diagnosis of traumatic 
arthritis, however.  There is no finding of degenerative 
arthritis until years after service and no physician has 
linked this ailment to the veteran's military service.  

II.  Hypertension, heart disease

The veteran's service medical records are negative for 
findings of hypertension, heart disease, or localized edema.

In a VA POW examination dated November 1992 the veteran 
reported taking an antihypertensive medication.  The 
examination showed heart was regular rhythm and rate and 
there was a Grade 1/6 systolic ejection murmur heard at the 
aortic area and at the apex, without radiation.  The femoral 
arteries were plus three bilaterally.  The popliteals, the 
posterior tibia, and dorsalis pedis pulses were all plus 
three and equal bilaterally in the lower extremities.  Blood 
pressure was 160/70 sitting, and the pulse was 76 and 
regular, respiratory rate was 18.  Sitting after exercise, 
the blood pressure was 170/80, the pulse was 84, and the 
respiratory rate was 20.  

In a February 1996 VA examination the veteran reported that 6 
years earlier his blood pressure was elevated and he was 
started on blood pressure medication.  He was presently on 
Norvac and two days before his blood pressure was 130/70.  
The examination showed the precordial area normal to 
inspection and palpation.  The PMI was located in the left 
fifth intercostal space inside the midclavicular line.  S1 
was normal and S2 physiologically split.  Grade II/VI 
systolic ejection murmur was noted at the apex and also in 
the aortic area.  Minimal radiation to the carotid artery was 
noted.  Blood pressure was 170/80, 160/70, and 158/72.  Pulse 
was 80 beats per minute and respirations 14 per minute.  The 
diagnoses were essential hypertension, stable and controlled; 
mild aortic stenosis, confirmed by echocardiogram in 1993.

VA outpatient treatment records dated December 1991 to 
September 1998 show treatment with medication for 
hypertension and findings of mild aortic stenosis.  The 
evidence establishes that the veteran currently has 
hypertension and mild aortic stenosis.  However, he did not 
develop either disorder until many years after his discharge 
from service. The veteran has not presented competent medical 
evidence linking either hypertension or aortic stenosis to 
his military service.  Although ischemic heart disease is one 
of the diseases that has been associated with prisoner of war 
experiences, the presumption for this disorder is only 
applicable if there is evidence of localized edema in 
service.  There is no report of such edema in service.  

III.  Lung disorder

Service medical records are negative for findings of a lung 
disorder.  

In a VA POW examination dated November 1992 the veteran 
reported that while in training for his mission overseas he 
was exposed to toxic fumes from Phosgene and at one point 
developed a great deal of cough.  During the examination he 
indicated that he occasionally had bouts of coughing.  The 
examination showed no cough and the lungs revealed decreased 
breath sounds and dullness to percussion at the right base.  
The veteran indicated that he could walk up at least two 
flights of stairs without difficulty.  The diagnosis was rule 
out pulmonary infiltrates.  It was noted that the veteran was 
asymptomatic and without fever at the time.

In a February 1996 VA examination the veteran again reported 
being exposed to toxic fumes and noted a lot of coughing, and 
currently had a daily nonproductive cough.  The examination 
noted cough expectoration and shortness of breath absent at 
rest.  Both sides of the chest expanded equally and 
appropriately with inspiration.  Breath sounds were distant, 
no wheezing was noted.  It was noted that a CT scan of the 
chest in 1992 revealed localized eventration of the right 
hemidiaphragm and pleural thickening of the right lower lung 
in the posterior aspect.  The x-ray of the chest in 1994 
revealed evidence of segmental atelectasis of the right 
middle lung and obliteration of the right costophrenic angle.  
The diagnoses were right pleural plaque and eventration right 
hemidiaphragm.  The examiner also noted that the veteran 
reported being exposed to gas, but did not smoke.  He 
complained of a cough, but had no evidence of emphysema and 
no history of bronchitis.  The diagnostic conclusions did not 
link a respiratory ailment to service.  

In an August 1998 VA examination the veteran reported a 
slight cough for the past few years especially at night 
before going to sleep with a scant amount of sputum which was 
whitish.  He had no hemoptysis or chest pain and no shortness 
of breath.  It was noted that the veteran walked four miles a 
day.  The veteran had no history of bronchial asthma and had 
not required treatment for his occasional cough and was never 
incapacitated because of his respiratory problem.  The 
examination of the chest showed no underlying restrictive 
disease like kyphoscoliosis, pectus, excavatum, etc.  The 
chest was clear to auscultation and percussion.  The trachea 
was midline.  The pulmonary function tests showed mild 
obstructive airway disease with moderate restrictive defect 
and mild diffusion defect.  The diagnosis was mild chronic 
obstructive pulmonary disease (COPD).  The examiner made no 
finding associating COPD with military service.  

Statements from the veteran concerning his POW experience 
indicated that while in captivity he slept in the open air, 
but there was no indication of pneumonia or respiratory 
problems.

The above evidence establishes that the veteran currently has 
mild COPD.  However, based on its review of the relevant 
evidence in this matter, the Board concludes that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that it is plausible that he has a current 
respiratory disorder that is related to service.  The service 
medical records are negative for any evidence of a chronic 
respiratory disorder.  Likewise, there is no evidence of a 
chronic respiratory disorder in the post-service medical 


records until many years after discharge from service when 
the veteran was diagnosed with mild COPD.  There is no 
clinical evidence or medical opinion linking the veteran's 
mild COPD to his service, or to any incident thereof.

IV.  Gout

Service medical records are negative for findings of gout.  

In a VA POW examination dated November 1992 the veteran 
reported a history of gout since 1979 and took Allopurinol.  
He also complained of occasional pain and swelling in his 
left great toe.  The examination showed no swelling or 
tenderness along the knees.  There were no deformities of the 
feet, swelling, or clubbing.  

VA outpatient treatment records dated March 1995 indicate 
that the veteran had his last gout attack in 1980.

In a February 1996 VA examination the veteran again noted his 
history of gout which was treated with Allopurinol.  

Statements from the veteran concerning his POW experience do 
not mention any problems relating to gout.

The evidence indicates that the veteran has had a history of 
gout.  It also establishes that the veteran did not incur his 
gout during active service.  The evidence indicates that the 
veteran did not manifest gout until 1979, many years after 
discharge from service, and the veteran has not presented 
competent medical evidence linking the gout to his period of 
active military service.  Further, there is no competent 
medical evidence that the veteran's gout is etiologically 
related to experiences as a POW.



V.  Conclusion

The Board cannot rely solely on the veteran's own statements 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
considering of the foregoing, the Board finds that the 
veteran has failed to meet his burden of submitting evidence 
of well-grounded claims of entitlement to service connection 
for osteoarthritis of the back, hypertension, aorta stenosis, 
a lung disorder, and gout.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.



ORDER

Entitlement to service connection for osteoarthritis of the 
back, to include as secondary to POW experience, is denied.
 
Entitlement to service connection for hypertension, heart 
disease, to include as secondary to POW experience, is 
denied.

Entitlement to service connection for a lung disorder, to 
include as secondary to POW experience, is denied.

Entitlement to service connection for gout, to include as 
secondary to POW experience, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
                                              Board of 
Veterans' Appeal






























veter

 

